EXHIBIT 10(e)

 

2006 EXECUTIVE CONTINGENT SALARY PLAN       (CSP)

 

 

EMC Reinsurance Company (EMC Re)

 

Purpose - To provide special incentive for participants to contribute to the
success of EMC Reinsurance Company and EMC Insurance Companies and to provide a
means to participate in the favorable underwriting results of the companies.

 

Plan Year – Calendar year beginning January 1, 2006 and ending December 31,
2006.

 

Eligible Participants –

 

Ronnie D. Hallenbeck, President – EMC Reinsurance Company

 

Subject Compensation – base salary and wages paid during the plan year in the
eligible position

 

Contingent Salary Percentage – based on (1) the Consolidated Combined Trade
Ratio for EMC Insurance Companies and (2) the adjusted Combined Trade Ratio for
EMC Re computed according to the formula below. Calculations will be to the
nearest 1/10th of 1%.

 

Determination of adjusted Combined Trade Ratio for EMC Re

 

Step One: The actual combined trade ratio is adjusted for the profit or loss
incurred by EMCC under the occurrence cap protection.

 

Step Two: The adjusted combined trade ratio from Step One is compared to that of
the reinsurance industry as published by the Reinsurance Association of America.
If it is greater than the RAA combined, no further adjustment is made. If it is
lower than the RAA combined ratio, the adjusted combined trade ratio is reduced
by the difference, subject to a maximum reduction of three points.

 

Contingent Salary Percentage =

 

 

Consolidated Combined Trade Ratio Component (A)

 

 

+

Adjusted EMC Re Combined Trade Ratio Component (B)

 

 

(subject to maximum of 50.0%)

 

Where,

 

 

(A)

=

(106.0 – Consolidated Combined Trade Ratio) X 2.0%

 

(subject to maximum of 20.0% and minimum of 0.0%)

 

and

 

 

(B)

=

(106.0 – adjusted EMC Re Combined Trade Ratio) X 3.0%

 

(subject to maximum of 50.0% and minimum of –20.0%)

 

The Contingent Salary Payment for the plan year will be made to eligible
participants as soon as all necessary information is available and calculations
have been completed and verified and will be equal to –

 

Contingent Salary Percentage X Subject Compensation

 

162

 

--------------------------------------------------------------------------------



ADMINISTRATION:

 

 

1.

An otherwise eligible participant will not be eligible to receive payment if
he/she is not employed by the Companies on the last day of the plan year.

 

 

2.

Exception - an eligible participant who retires or becomes deceased or disabled
before the last day of the plan year will receive payment based on subject
compensation for the plan year.

 

 

3.

If there is a disagreement or misunderstanding of the basis for the CSP or in
the calculation of the amount payable, the decision of the Executive Vice
President for Corporate Development will be final

 

 

4.

Deductions for Federal and State income taxes and FICA, if applicable, will be
made from the contingent salary payment on the basis of IRS regulations.

 

 

5.

Neither the adoption of the Executive Contingent Salary Plan nor any of its
provisions shall confer upon any participant any right to continued employment
with the Companies or affect in any way the right of the Companies to terminate
the employment of a participant at any time.

 

 

163

 

 